Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
A Preliminary Amendment was filed 12/16/21.
Claims 1, 2, 4-6, and 9 have been amended.  
Claims 3, 7, 8, and 10 have been canceled.  
Claims 11-24 are new claims.  
Claims 1, 2, 4-6, 9, and 11-24 are currently pending in the application and are considered below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2, 4-6, 9, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 comprises:
“an item scoring module configured to score at least one item based on its type and to obtain at least one scored item in response to the scoring, wherein the scoring is based at least in part on a probability of a need for maintenance or repair of the at least one scored item and an estimated cost of such maintenance or repair;”
Regarding claim 1, the term "such" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention  (See MPEP § 2173.05(d)). It is unclear if, “an estimated cost of such maintenance or repair,” is intended to be recited as, “an estimated cost of said maintenance or repair,” to be interpreted as an estimated cost of the initially referenced maintenance or repair, or if, “an estimated cost of such maintenance or repair,” is intended to be interpreted as an estimated cost of maintenance and repair other than, but similar to, the initially referenced maintenance and repair. It is not clear whether the claimed narrower range is a limitation. In order to advance compact prosecution, the Examiner interprets the limitation as, “an estimated cost of said maintenance or repair.”
Regarding claim 18, claim 18 recites, “a historical cost of similar maintenance or repairs for the items.” The term "similar" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention  (See MPEP § 2173.05(d)). It is unclear if, “a historical cost of similar maintenance or repairs for the items,” is intended to be recited as, “a historical cost of said maintenance or repairs for the items,” to be interpreted as an estimated cost of the initially referenced maintenance or repair, or if, “a historical cost of similar maintenance or repairs for the items,” is intended to be interpreted as an estimated cost of maintenance and repair other than, but similar to, the initially referenced maintenance and repair. It is not clear whether the claimed narrower range is a limitation. In order to advance compact prosecution, the Examiner interprets the limitation as, “a historical cost of said maintenance or repairs for the items.”
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 2, 4-6, 9, and 11 are rejected due to their dependency from claim 1. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations:
	A. Claim 1 recites: “an item scoring module configured to score at least one item based on its type and to obtain at least one scored item in response to the scoring, wherein the scoring is based at least in part on a probability of a need for maintenance or repair of the at least one scored item and an estimated cost of such maintenance or repair.” However, the specification does not provide an adequate written description of the limitation, as claimed.
	The Examiner notes the disclosure of Applicant’s specification, “generally relates to the field of home repair and maintenance, and more particularly to methods and systems for facilitating long term repair and maintenance for consumer subscribers through a host company's use of information technology,” (Applicant’s specification 0001). Applicant’s specification describes facilitating long term repair and maintenance for items for consumer subscribers based on scoring items and scoring service providers, but Applicant’s specification provides no discussion of obtaining at least one scored item in response to the scoring.
	As such, the specification does not provide an adequate written description of an item scoring module configured to score at least one item based on its type and to obtain at least one scored item in response to the scoring, wherein the scoring is based at least in part on a probability of a need for maintenance or repair of the at least one scored item and an estimated cost of such maintenance or repair such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.
Claims 2, 4-6, 9, and 11 are rejected due to their dependency from claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, 9, and 11-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As an initial matter, claims 1, 2, 4-6, 9, and 11 and claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter.
Regarding claim 1 and claim 12: 
Claim 1 recites, “An information technology system for enabling a host to facilitate provision of home maintenance and repair services to a consumer, comprising: an item scoring module…a service provider scoring module…and a pricing module.” The Examiner notes Claim 1 effectively comprises A system comprising: an item scoring module…a service provider scoring module…and a pricing module….” 
	Claim 12 recites, “A host system for provisioning home maintenance and repair services to consumers, the system comprising: a service provider scoring module that obtains scores....and a service provider selection module that selects the service providers….”  The Examiner notes Claim 12 effectively comprises A…system comprising: a service provider scoring module....and a service provider selection module.
The Examiner notes Applicant’s specification notes the system may comprise modules implemented as standalone software modules (see Applicant’s specification at 0024, 0076). The broadest reasonable interpretation of the limitations of the system of claim 1 and the system of claim 12 covers forms of non-transitory tangible media and transitory propagating signals per se. Signals per se are not eligible for patent protection and must be rejected under 35 USC 101 as covering non-statutory subject matter. See MPEP 2106; In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007). The Examiner notes the specification appears to provide support for claiming a system comprising structural components and/or non-transitory computer-readable media (see Applicant’s specification at 0065). The Examiner recommends amending the claims to recite a system comprising structural components and/or non-transitory computer-readable medium so that the claims are drawn to one of the four statutory categories.  
Claims 2, 4-6, 9, and 11 are rejected due to their dependency from claim 1.
Claims 13-18 are rejected due to their dependency from claim 12.
NOTE: In order to expedite compact prosecution, Claims 1, 2, 4-6, 9, and 11 and claims 12-18 are reviewed, below, as being directed to one of the four statutory categories - a system comprising structural components (i.e., a manufacture).

Additionally, while reviewing claims 1, 2, 4-6, 9, and 11 and claims 12-18 as being directed to one of the four statutory categories - a system comprising structural components (i.e., a manufacture) in order to expedite compact prosecution, claims 1, 2, 4-6, 9, and 11-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1, 2, 4-6, 9, and 11-24, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1, 2, 4-6, 9, and 11 are directed towards a system (i.e., a manufacture), claims 12-18 are directed towards a system (i.e., a manufacture), and claims 19-24 are directed towards a method (i.e., process). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, claims 1, 2, 4-6, 9, and 11-24 are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 12, and 19 are substantially similar and recite a judicial exception illustrated by:
	(claim 1) score at least one item based on its type and obtain at least one scored item in response to the scoring, wherein the scoring is based at least in part on a probability of a need for maintenance or repair of the at least one scored item and an estimated cost of such maintenance or repair;
obtain service provider scores for service providers based on at least one of a quality of maintenance or repairs provided by the service providers, an availability of the service providers, a reliability of the service providers or a cost of the service providers, 
to create scored service providers; and 
estimate a cost of providing a maintenance or repair for the at least one scored item using at least one scored service provider.  
	(claims 12 and 19) obtaining scores for service providers to perform maintenance or repair services of items and systems at homes of the consumers, wherein the service provider scores are at least based in part upon the items and systems at the homes of the consumers; and 
selecting the service providers based upon the service provider scores and upon one or more factors associated with the service providers.  
As such, the limitations comprise functions associated with facilitating provision of home maintenance and repair services to a consumer (claim 1) and provisioning home maintenance and repair services to consumers (claims 12 and 19).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings (See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)).
	Mathematical Concepts
	Mathematical Concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and two flow processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations as related to the limitations comprising functions associated with facilitating provision of home maintenance and repair services to a consumer (claim 1) and provisioning home maintenance and repair services to consumers (claims 12 and 19).
	The Examiner notes that the use of mathematical concepts is not per se necessarily sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance (which has been incorporated into the MPEP), given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the guidance (which has been incorporated into the MPEP), are viewed as comprising a mathematical concept described by prose and two flow processes (i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
	While Applicant may argue that the use of mathematical concepts is not sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance (which has been incorporated into the MPEP), given that no algorithm or formula is explicitly recited in the claims, the Examiner notes claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility (which has been incorporated into the MPEP). As such, the Examiner notes the abstract idea also comprises Certain Methods of Organizing Human Activity and Mental Processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The abstract idea illustrated above is similar to fundamental economic principles or practices (i.e., mitigating risk), commercial interactions (i.e., marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people (i.e., following rules or instructions) in that the limitations comprise functions associated with facilitating provision of home maintenance and repair services to a consumer (claim 1) and provisioning home maintenance and repair services to consumers (claims 12 and 19).
The Examiner notes Applicant’s specification describes embodiments in the context of providing repair and maintenance services, profitability, and avoiding risk (see Applicant’s specification at least at 0002, 0039, 0047, 0056, 0060, 0062).
	Therefore, the claims are directed to an abstract idea comprising Certain Methods of Organizing Human Activity.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October 2019 Update: Subject Matter Eligibility). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., the functions associated with facilitating provision of home maintenance and repair services to a consumer (claim 1) and provisioning home maintenance and repair services to consumers (claims 12 and 19)). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising Mathematical Concepts, Certain Methods of Organizing Human Activity, and Mental Processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of: an item scoring module, a service provider scoring module, a pricing module, a host system comprising a service provider scoring module and a service provider selection module in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “Referring to FIG. 1A, the functional modules of a host system 100 may employ various information technology elements, such as CPUs, memory, servers, networking and communications facilities, databases, and the like. The various modules may be deployed on the premises of the host or in the cloud, and may access local or distributed data sources, such as over one or more networks 101… While FIG. 1A shows the various modules on a single system, with a processor 103 and memory 105, optionally deployed in the cloud, such as via a server, and connected to remote databases 107 and computing systems 109, such as via networks 101, it should be understood that the modules and components could be arranged in a wide variety of configurations, distributed across different computing systems and the like, in accordance with various specific embodiments (0024), “The elements described and depicted herein, including in flow charts and block diagrams throughout the figures, imply logical boundaries between the elements. However, according to software or hardware engineering practices, the depicted elements and the functions thereof may be implemented on machines through computer executable media having a processor capable of executing program instructions stored thereon as a monolithic software structure, as standalone software modules, or as modules that employ external routines, code, services, and so forth, or any combination of these, and all such implementations may be within the scope of the present disclosure,” (0076), and Applicant’s specification describes the system and components in broad, functional terms (see Applicant’s specification at least at 0009, 0010, 0023-0025, 0034, 0041, 0061, 0065-0079, Fig. 1A, Fig. 1B).
The use of broad, functional terms used to disclose the additional elements illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected, analyzed, transmitted, or received being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
As such, the additional elements illustrate that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).	
With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
The additional elements, alone and in combination, do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use and do not alter how the process steps are performed (See MPEP 2106.05(h), the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are no more than mere instructions to implement an abstract idea or other exception on a computer (See MPEP 2106.05(f)), and/or the additional elements do not add more than insignificant extra-solution activity to the judicial exception [The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process. An example of post-solution activity is an element that is not integrated into the claim as a whole] (See MPEP 2106.05(g)).
	The claim(s) does/do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claims 1, 12, and 19 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2, 14, 21 merely further limits the abstract idea as related to estimating a cost of providing the maintenance or repair. The claims do not add anything significant to the abstract idea.
Claims 4-6, 13, 20 merely further limits the abstract idea as related to transmitting and receiving data and selecting a service provider. The claims do not add anything significant to the abstract idea.
Claims 9, 11 merely further limits the abstract idea as related to transmitting and receiving data. The claims do not add anything significant to the abstract idea.
Claims 15-18 and 22-24 merely further limits the abstract idea as related to selecting the service providers. The claims do not add anything significant to the abstract idea.
The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, in a manner which is not “significantly more” than an abstract idea.  
	Therefore, claims 1, 2, 4-6, 9, and 11-24 are directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (U.S. Patent Application Publication 20140172479), in view of Bailey (U.S. Patent Application Publication 20080255862), and further in view of Davis, (U.S. Patent Application Publication 20140114689).
	Regarding claim 1, (Currently amended) An information technology system for enabling a host to facilitate provision of home maintenance and repair services to a consumer, comprising: an item scoring module configured to…a service provider scoring module configured to…and a pricing module configured to [A system comprising a plurality of modules configured to perform functions]
NOTE: The Examiner notes, “for enabling a host to facilitate provision of home maintenance and repair services to a consumer,” is interpreted as nonfunctional descriptive material and a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction (See MPEP 2111.02).

	Gallagher — which is directed to a system and method for managing home maintenance information and providing maintenance service— discloses:
 	[a system and method for managing home maintenance information and providing maintenance service (0001); FIG. 5 is a schematic overview of the brokering system design employed in the preferred embodiment, showing the integration of the various Portals/Dashboards, the supporting database servers, and the program cluster where the PMOC logic and software modules reside (0014); These modules typically are accessed via the Internet through typical means, including a preferred embodiment of customer and contractor dashboards (0041)] The disclosure describes a system comprising a plurality of modules to perform functions for managing home maintenance information and providing maintenance service.
Regarding, score at least one item based on its type and to obtain at least one scored item in response to the scoring, wherein the scoring is based at least in part on a probability of a need for maintenance or repair of the at least one scored item and an estimated cost of such maintenance or repair;
While Gallagher discloses that, within the home profile, there may be a marketplace that provides quotes on various competitive prices for items that are reaching their expected end of life (0131) [an estimated cost of such maintenance or repair], Gallagher does not appear to explicitly recite score at least one item based on its type and to obtain at least one scored item in response to the scoring, wherein the scoring is based at least in part on a probability of a need for maintenance or repair of the at least one scored item and an estimated cost of such maintenance or repair.
Gallagher further discloses:
obtain service provider scores for service providers based on at least one of a quality of maintenance or repairs provided by the service providers, an availability of the service providers, a reliability of the service providers or a cost of the service providers, to create scored service providers; and 
[The system disclosed herein retains a database of service providers/contractors skilled in the art of typical residential maintenance and repair services, along with the results of a vetting and customer rating system that scores each service provider/contractor network member based on past performance in a number of specific rating criteria. For illustrative purposes of a preferred embodiment, the system will employ the Order Creation and Method modules into its decision system logic, intelligently combining customer service request information, the service provider/contractor member database, and the vetting/rating system information, along with a logic program that matches service requests with available/knowledgeable service providers. (0047); The service request match processor intelligently compares and contrasts the requests with the service provider contact/profile data, skill sets, proximity, ratings, and historical information. The service request match processor then iteratively processes the various potential combinations or matches among all variables and prioritized criteria with no human intervention (0072); The matching program assigns the highest quality contractor(s) that can meet the service needs of the customer. The variables in the selection process include but are not limited to: 1) dates and times selected by the customer (called a timeslot)…5) contractor availability; and 6) customer criteria ranking (highest quality, earliest service date, lowest price, preferred contractors). These variables can be optionally ranked by the customer and yield different results (0073); a) for each contractor: calculate a score based on the rating of the contractor for each service task, the contractor pricing, the percentage of the total services they can do based on their profile, and weighted based on the customer criteria above (304) (0075, Fig. 14)] The Examiner interprets the disclosure as related to calculating a score for each contractor based on the rating of the contractor for each service task, the contractor pricing, the percentage of the total services they can do based on their profile, and weighted based on the customer criteria, wherein the customer criteria may comprise dates and times selected by the customer (called a timeslot), contractor availability, and customer criteria ranking (highest quality, earliest service date, lowest price, preferred contractors) as teaching or suggesting obtain service provider scores for service providers based on at least one of a quality of maintenance or repairs provided by the service providers, an availability of the service providers, a reliability of the service providers or a cost of the service providers, to create scored service providers.
estimate a cost of providing a maintenance or repair for the at least one […] item […].  
[within the home profile, there may be a marketplace that provides quotes on various competitive prices for items that are reaching their expected end of life (0131)] The Examiner interprets the disclosure as teaching or suggesting estimate a cost of providing a maintenance or repair for the at least one […] item, but does not describe the quotes on various competitive prices as being for scored items and does not describe the quotes on various competitive prices as being associated with at least one scored provider. Gallagher does not appear to explicitly recite estimating a cost of providing a maintenance or repair for the at least one scored item using at least one scored service provider.  
Gallagher does not appear to explicitly recite the limitations:
score at least one item based on its type and to obtain at least one scored item in response to the scoring, wherein the scoring is based at least in part on a probability of a need for maintenance or repair of the at least one scored item and an estimated cost of such maintenance or repair;
and 
estimate a cost of providing a maintenance or repair for the at least one scored item using at least one scored service provider.  
However, regarding the limitations with respect to scoring at least one item, Bailey — which is directed to a predictive asset ranking score of property — discloses (while the disclosure below further provides additional cited disclosures as related to the claim limitations to provide context of the disclosure as related to the cited prior art and the claim limitations, the disclosure of previously cited prior art as related to previously recited elements applies here, as well, and the portions of the claim limitations in bold/italics are what are particularly being addressed):
An information technology system for enabling a host to facilitate provision of home maintenance and repair services to a consumer, comprising: an item scoring module configured to…a service provider scoring module configured to…and a pricing module configured to [A system comprising a plurality of modules to perform the claimed functions]
[systems and methods for predictive asset ranking of property (0015); component software modules may be provided having one or more levels of sub-component software modules (0018)]
score at least one item based on its type 
[The present invention relates to predictive asset ranking tools, and in particular, a predictive asset ranking system and process for quantifying the condition of a property and the condition of major components of a property, and also for providing an overall ranking (e.g., value or score) of the property…This technology is particularly suited, but by no means limited, for analyzing and quantifying the condition of a single family residential home and/or commercial buildings (0001); systems and methods for predictive asset ranking of property includes a database for receiving and storing attribute data for components of the property. A processor may access the database and apply multiple analytical hierarchies to the component attribute data. A component ranking may be generated by the processor for each component of the property (0015); Predictive asset ranking numerical ranking or scoring may be based on a mathematical formula which applies multiple analytical hierarchies to the various attributes of a residential home (0048; see also 0015, 0016); components may include major components and sub-components. The major components may be selected from the group comprising: site and landscape; hard surfaces; site drainage; roofing system; building envelop; insulation and ventilation; interior finishes; appliances; HVAC; plumbing systems; and electrical systems (0019)] The Examiner interprets the item type as corresponding to the disclosure as related to groups comprising components and sub-components (e.g., major components may be selected from the group comprising: site and landscape; hard surfaces; site drainage; roofing system; building envelop; insulation and ventilation; interior finishes; appliances; HVAC; plumbing systems; and electrical systems) [The Examiner notes the disclosure of Bailey as related to items and systems corresponds to Applicant’s specification, which describes scoring items (e.g., furnishings, appliances/equipment in or around the home) and systems (e.g., roofing, plumbing, electrical systems, HVAC) (see Applicant’s specification at least at 0023, 0025, Fig. 1)]. The disclosure describes predictive asset ranking tools to quantify the condition of a property and the condition of major components of a property, and providing an overall ranking (e.g., value or score) of the property for residential homes and commercial buildings (i.e., providing individual component scores for major components of a property [to quantify the condition of the major components of the property], as well as providing an overall score for the property [to quantify the condition of the property]). As described by the disclosure, the Examiner notes the item type may be residential or commercial, the item type may comprise a type of system (e.g., a roofing system, plumbing system, electrical system, or HVAC), and/or the item type may comprise furnishings or appliances. The Examiner interprets the disclosure as teaching or suggesting score at least one item based on its type.
and to obtain at least one scored item in response to the scoring, 
[An overall ranking may be generated by the processor comprising an aggregate of the component rankings. The overall ranking is indicative of an overall condition of the property (0015); The predictive asset ranking system home score may be used not only as a physical assessment of the property, but also as a financial underwriting tool. The predictive asset ranking tool may be used by buyers and real estate investors based on investment needs. For example, a low quantitative home score may be a mark for an investor, a handy man, a fixer upper, someone willing to build sweat equity, etc., while a high home score may be the mark for a first time home buyer, someone with low cash reserves for repairs and/or replacements, non-handyman, retiree, empty-nester and the like (0115)] The Examiner interprets a home score (e.g., an overall ranking comprising an aggregate of the component rankings) as an item score. The disclosure describes buyers and real estate investors using the predictive asset ranking system home score not only as a physical assessment of the property, but also as a financial underwriting tool (i.e., buying [obtaining] a home based on the home score). The Examiner interprets the disclosure as teaching or suggesting obtain at least one scored item in response to the scoring (i.e., obtaining a property based on the home score).
wherein the scoring is based at least in part on a probability of a need for maintenance or repair of the at least one scored item and an estimated cost of such maintenance or repair;
[A component ranking may be generated by the processor for each component of the property. The component ranking is indicative of an overall condition of each of the property components. An overall ranking may be generated by the processor comprising an aggregate of the component rankings. The overall ranking is indicative of an overall condition of the property (0015); FIG. 3 illustrates that resultant predictive asset ranking or home score may include a range, including a numerical range, and corresponding textual description of the condition of the property (0061); The predictive asset ranking process and report may also use the Remaining Useful Life (RUL)/Estimated Useful Life (EUL) as part of the ranking/scoring hierarchy (0071; see also claim 44, claim 45 describing a score based on an estimated age and a remaining useful life); The report may provide an assessment of present condition and needs of the property, as well as future repair and replacement needs of the property. Key data and data points from the report or system database may be mined, analyzed, packaged and sold to specific list markets to be used as a predictive tool in determining whether to take an action relating to the property (0026); The report may also include a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (0103)] The Examiner interprets the predictive asset ranking process and report may also use the Remaining Useful Life (RUL)/Estimated Useful Life (EUL) as part of the ranking/scoring hierarchy as corresponding to the scoring being based at least on a probability of a need for maintenance or repair of the at least one scored item. The disclosure of Bailey describes: the component ranking/scoring being indicative of an overall condition of each of the property components, wherein a summary section for each component may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs; wherein providing an assessment of present condition and needs of the property, as well as future repair and replacement needs of the property may use the Remaining Useful Life (RUL)/Estimated Useful Life (EUL) as part of the ranking/scoring hierarchy (i.e., the component ranking/scoring may be indicative of an overall condition of each of the property components, and may take into account an assessment of present condition and needs of the property, as well as future repair and replacement needs of the property may use the Remaining Useful Life (RUL)/Estimated Useful Life (EUL) and corresponding repair and maintenance costs). The Examiner interprets the disclosure as teaching or suggesting wherein the scoring is based at least in part on a probability of a need for maintenance or repair of the at least one scored item and an estimated cost of such maintenance or repair. Additionally and alternatively, the Examiner interprets the disclosure as related to using the data to determine whether to require a repair/replacement escrow account as part of the underwriting process and using the data to target properties that may require a home equity line of credit or home equity loan for making repairs/improvements (0060), and the predictive asset ranking system home score being used not only as a physical assessment of the property, but also as a financial underwriting tool (0115) as teaching or suggesting wherein the scoring is based at least in part on a probability of a need for maintenance or repair of the at least one scored item and an estimated cost of such maintenance or repair.
estimate a cost of providing a maintenance or repair for the at least one scored item using at least one scored service provider.
[The report may provide an assessment of present condition and needs of the property, as well as future repair and replacement needs of the property. Key data and data points from the report or system database may be mined, analyzed, packaged and sold to specific list markets to be used as a predictive tool in determining whether to take an action relating to the property (0026); The report may also include a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (0103)] The Examiner interprets the disclosure as related to a summary section for each component that may list forecasts of average maintenance costs, repair and replacement costs, and references as corresponding to an estimate a cost of providing a maintenance or repair for the at least one scored item. While the disclosure of Bailey describes estimating a cost of providing a maintenance or repair for the at least one scored item, the Examiner notes the estimated cost of providing a maintenance or repair for the at least one item is not described in the context of using at least one scored provider. Additional prior art will be introduced to more explicitly address the aspect of estimating a cost of providing a maintenance or repair for the at least one scored item using at least one scored service provider.
Gallagher teaches a system and method for managing home maintenance information and providing maintenance service. Bailey teaches a predictive asset ranking score of property. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Gallagher and Bailey is that Bailey teaches generating a component ranking for each component of a property, wherein components may include major components and sub-components, generating an overall ranking comprising an aggregate of the component rankings, wherein the overall ranking is indicative of an overall condition of the property, providing a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references, wherein the predictive asset ranking system home score may be used not only as a physical assessment of the property, but also as a financial underwriting tool and a predictive tool in determining whether to take an action relating to the property.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of generating a component ranking for each component of a property, wherein components may include major components and sub-components, generating an overall ranking comprising an aggregate of the component rankings, wherein the overall ranking is indicative of an overall condition of the property, providing a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (as taught by Bailey) with the a real property analysis system to analyze property repairs and improvements (as taught by Gallagher) in order to provide predictive asset ranking tools, and in particular, a predictive asset ranking system and process for quantifying the condition of a property and the condition of major components of a property, and also for providing an overall ranking (e.g., value or score) of the property that may be used as a benchmark in comparing a property to other properties (Bailey 0001), provide a predictive tool in determining whether to take an action relating to the property (Bailey 0026), provide an assessment of present condition and needs of the property, as well as future repair and replacement needs of the property (Bailey 0026), and provide a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (Bailey 0103).
Davis — which is directed to systems for insuring service providers — discloses (while the disclosure below further provides additional cited disclosures as related to the claim limitations to provide context of the disclosure as related to the cited prior art and the claim limitations, the disclosure of previously cited prior art as related to previously recited elements applies here, as well, and the portions of the claim limitations in bold/italics are what are particularly being addressed):
estimate a cost of providing a maintenance or repair for the at least one scored item using at least one […] service provider.  
[examples of commoditization of services may be applied to many areas including various yard and home services, such as: lawn mowing, lawn fertilizing, basic home repairs, painting, cleaning, gardening, small appliance repair, etc. (0015; see also 0012); This technology may allow a user to select a service or task (e.g., lawn mowing) to be purchased electronically, and a user interface on a client device can present choices to the customer that include task parameters and other details about the service. These service parameters can be used to provide efficient commodity-like pricing. The service parameters may include task details or variables that affect pricing and other factors for the task. In a lawn mowing example, parameters may be collected from a customer that include: lawn shape and size, length of grass, type of grass, physical location, quality of service provider desired, need for repeat service, etc. The pricing of the service or task may be a fixed price that is calculated using existing facts about the service and statistical data known about task prices in a geographical area, etc. (0016; see also 0024, 0025, 0033-0035, claim 1, claim 2)] The Examiner interprets the disclosure as related to: the commoditization of services being applied to home services, basic home repairs, small appliance repair, etc.; using service parameters to provide efficient commodity-like pricing; calculating a fixed price using existing facts about the service and statistical data known about task prices in a geographical area, etc., and allowing a user to select a service or task to be purchased electronically as teaching or suggesting estimate a cost of providing a maintenance or repair for the at least one scored item using at least one […] service provider. As discussed above, the disclosure of Gallagher discloses obtaining service provider scores. The Examiner interprets the disclosure of Davis, in view of the combination of Gallagher and Bailey, as teaching or suggesting estimate a cost of providing a maintenance or repair for the at least one scored item using at least one scored service provider.
Gallagher teaches a system and method for managing home maintenance information and providing maintenance service. Bailey teaches a predictive asset ranking score of property. Davis teaches systems for insuring service providers. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Davis and the combination of Gallagher and Bailey is that Davis teaches using service parameters to provide efficient commodity-like pricing and calculating a fixed price using existing facts about the service and statistical data known about task prices in a geographical area, etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of using service parameters to provide efficient commodity-like pricing and calculating a fixed price using existing facts about the service and statistical data known about task prices in a geographical area, etc. (as taught by Davis) and the features of generating a component ranking for each component of a property, wherein components may include major components and sub-components, generating an overall ranking comprising an aggregate of the component rankings, wherein the overall ranking is indicative of an overall condition of the property, providing a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (as taught by Bailey) with the a real property analysis system to analyze property repairs and improvements (as taught by Gallagher) in order to provide technology for efficiently providing access to services via a networked computer system (Davis 0015), evaluate tasks, customers, and service providers for purposes of applying insurance to tasks or service providers (Davis 0014), allow customers to place orders for a commoditized service, independent of the contractor (e.g., service provider) who will perform or provide the service, and independent of whether the service provider has insurance (Davis 0013, 0016), allow customers to order services or tasks from service providers that they may know little or nothing about, and yet be assured that one or more insurance policies or riders are in place to cover the task being ordered (Davis 0012), match commoditized tasks purchased by a customer with one of a plurality of service providers who have schedule availability to perform the task (Davis 0012), and give customers peace of mind that service providers and their employees have adequate insurance to cover exigencies that may occur in the delivery of their service (Davis 0012).

Regarding claim 2, (Currently amended) The system of claim 1, 
The combination of Gallagher, Bailey, and Davis teaches or suggests the limitations of claim 1.
Davis further discloses:
wherein the pricing module includes a facility configured to determine at least one of a loss ratio, an administrative cost, a lifetime value, or a renewal rate of the at least one scored item. 
[In one embodiment, the system allows customers to place orders for a commoditized service, independent of the contractor (e.g., service provider) who will perform or provide the service, and independent of whether the service provider has insurance. The system also allows service providers to join the network and have customers provided to them by the system. In one aspect, each service provider, upon joining, asserts whether or not he or she has worker's compensation insurance, and/or general liability insurance, and at what coverage level. If he or she does not have insurance, the system can automatically assess a daily insurance charge or a "per task insurance rider" each time the contractor performs work for a customer or some other equivalent arrangement whereby the service provider pays for their coverage based on days worked or tasks performed. In the case of the fee for a per task rider, this can generally be deducted from the revenues paid to the service provider for completing the task. Daily fees can similarly be prorated and charged to revenues from individual tasks performed during that day (0013); A significant portion of the retail fixed price charged to the customer can be paid to the service provider and a smaller portion of the fixed price may be retained by the entity operating the technology described in this description. For example, the fixed price can be calculated using a task price module 124 to set a task price for the task (0024; see also 0018 discussing automated pricing and other ways to improve service provider efficiency and/or boost service provider revenue)] Regarding the disclosure as related to the system automatically assessing a daily insurance charge or a "per task insurance rider" each time the contractor performs work for a customer or some other equivalent arrangement whereby the service provider pays for their coverage based on days worked or tasks performed if he or she does not have insurance, the Examiner interprets the daily charge or “per task insurance rider” as an administrative cost. Additionally and alternatively, regarding the disclosure as related to a significant portion of the retail fixed price charged to the customer can be paid to the service provider and a smaller portion of the fixed price may be retained by the entity operating the technology described in this description, the Examiner interprets the smaller portion of the fixed price being retained by the entity operating the technology as an administrative cost.
The Examiner notes the claim is recited in a manner in which the motivation and rationale discussed in addressing the combination of prior art as related to claim 1 applies here, as well.

Regarding claim 4, (Currently amended) The system of claim 1, 
The combination of Gallagher, Bailey, and Davis teaches or suggests the limitations of claim 1.
Gallagher further discloses:
further comprising a consumer communication module that includes a scheduling module, wherein the scheduling module communicates the maintenance or repair for the at least one scored item to the consumer, and 
[The output of the order creation process is the final Work Order 407 which is then presented to the Contractor via the Contractor Dashboard for online viewing and/or offline hardcopy printing. The customer Service Request is also updated to reflect the resulting Work Order becoming finalized, showing Contractor information, confirmed/scheduled on-premise dates/times, and any other dynamic information that may have been gathered in the Contractor selection or Work Order generation process (0086); the home profile module handles all tasks and transactions related to the customer's residence. These task and transactions include but are not limited to the creation of the home Profile Database or repository of information regarding the residence, updates to the home profile from the customer account through the Homeowner Dashboard, and history of Service Requests and in-process/completed Work Orders (0066); this preferred embodiment provides a repository for the homeowner to archive all purchase, maintenance, repair, and improvement information conveniently in one location (0038)] As described by Gallagher, upon creation of the final Work Order, the customer Service Request is updated to reflect the Work Order being finalized and shows the confirmed/scheduled on-premises dates/times, and the home profile is updated through the Homeowner Dashboard to provide a repository for the homeowner to archive all maintenance & repair information conveniently in one location (i.e., communicates the maintenance or repair for the at least one scored item to the consumer).
Davis further discloses:
enables the consumer to choose whether the at least one scored service provider should perform the maintenance or repair for the at least one scored item.  
[Customers may have the opportunity to select preferred service providers from a list of available service providers (0017)]
The Examiner notes the claim is recited in a manner in which the motivation and rationale discussed in addressing the combination of prior art as related to claim 1 applies here, as well.

Regarding claim 6, (Currently amended) The system of claim 1, 
The combination of Gallagher, Bailey, and Davis teaches or suggests the limitations of claim 1.
Gallagher further discloses:
further comprising a service fulfillment module configured to select the at least one scored service provider based at least in part upon the service provider scores obtained by and sent from the service provider scoring module.  
[The system may select more than one available qualified contractor 1) if the Service Request includes tasks that require different technical expertise, 2) optionally if the customer has requested multiple options to review, or 3) optionally if ratings fall within a specified tolerance where rating criteria are close to equal. Ratings are resident in the system and accumulated from past customer experience (0060); For each time slot: a) for each contractor: calculate a score based on the rating of the contractor for each service task, the contractor pricing, the percentage of the total services they can do based on their profile, and weighted based on the customer criteria above (304); b) choose the highest score that can complete all of the service tasks in one timeslot. If all of the service tasks cannot be completed within one timeslot, then select the highest score contractor and that timeslot (0075)] The disclosure describes selecting at least one available qualified contractor based on ratings and scores calculated based on the rating of the contractor for each service task. The Examiner interprets the disclosure of Gallagher as teaching or suggesting select the at least one scored service provider based at least in part upon the service provider scores obtained by and sent from the service provider scoring module.
  
Regarding claim 9, (Currently amended) The system of claim 1, 
The combination of Gallagher, Bailey, and Davis teaches or suggests the limitations of claim 1.
Gallagher further discloses:
further comprising a service provider portal for facilitating interaction of a service provider with the system, wherein the service provider portal facilitates a provision of information to a servicer mobile application that provides information about repair or maintenance activities for a service provider with respect to at least one item of at least one consumer.  
[FIG. 5 is a schematic overview of the brokering system design employed in the preferred embodiment, showing the integration of the various Portals/Dashboards (0014, Fig. 5); Customer/user dashboards or portals as disclosed herein allow users to provide customer or contractor information to the service system (0042); These modules typically are accessed via the Internet through typical means, including a preferred embodiment of customer and contractor dashboards (0041); Access devices include desktop PCs, laptops, notebooks, tablets, smartphones, printers, or other then-current-technology internet-connected devices (0139; see also 0069, 0095, 0098, 0099, 0142 discussing software applications and noting additional embodiments may involve different target markets other than the home services niche and may involve any service provisioning application); The Contractor Dashboard component 704 provides the Opportunity information to the selected Contractors. The Contractors can acknowledge/accept the Opportunity via the Contractor Dashboard (0105); The service order processor then passes the finalized Work Order to the Service Provider/Contractor Dashboard 108 so that it shows up in the Contractor's work queue as a Work Order 109 (0062, Fig. 6; see also 0078, 0093, 0104, 0106, 0107); The output of the order creation process is the final Work Order 407 which is then presented to the Contractor via the Contractor Dashboard for online viewing and/or offline hardcopy printing. The customer Service Request is also updated to reflect the resulting Work Order becoming finalized, showing Contractor information, confirmed/scheduled on-premise dates/times, and any other dynamic information that may have been gathered in the Contractor selection or Work Order generation process (0086)] The Examiner interprets the disclosure as related to: user dashboards or portals; contractor dashboards; access devices including smartphones or other internet-connected devices; home services and service provisioning applications; contractors acknowledging Opportunity information provided via the Contractor dashboard; a finalized Work Order showing Contractor information, confirmed/scheduled on-premises dates/times, and any other dynamic information that may have been gathered; the output of the final Work Order presented to the Contractor via the Contractor Dashboard for online viewing teaches or suggests a service provider portal for facilitating interaction of a service provider with the system, wherein the service provider portal facilitates a provision of information to a servicer mobile application that provides information about repair or maintenance activities for a service provider with respect to at least one item of at least one consumer.  

Regarding claim 11, (New) The system of claim 4, 
The combination of Gallagher, Bailey, and Davis teaches or suggests the limitations of claim 4.
Gallagher further discloses:
wherein the scheduling module communicates the maintenance or repair of the at least one scored item on a regular basis to the consumer.  
[periodic maintenance services (0036); “smart home” and “smart appliances” gathering and reporting real-time immediate status information, historical data for a prescribed time period, and non-critical alerts or alarm conditions, such as regular service reminders or warranty expiration reminders (0069)] The Examiner interprets the disclosure as related to “smart home” and “smart appliances” gathering and reporting real-time immediate status information and non-critical alerts or alarm conditions, such as regular service reminders or warranty expiration reminders, as teaching or suggesting the limitations. The Examiner notes this interpretation is supported by Applicant’s specification in that Applicant’s specification appears to rely upon paragraph [0043] for support, wherein the disclosed embodiments in Applicant’s specification describe communication on a regular basis the context of communicating regular maintenance reminders and regular emails to increase service renewals (see Applicant’s specification at 0043).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (U.S. Patent Application Publication 20140172479), in view of Bailey (U.S. Patent Application Publication 20080255862), in view of Davis, (U.S. Patent Application Publication 20140114689), and further in view of Williams, (U.S. Patent Application Publication 20150142602).
Regarding claim 5, (Currently amended) The system of claim 4, 
The combination of Gallagher, Bailey, and Davis teaches or suggests the limitations of claim 4. As discussed in addressing claim 1, Gallagher discloses a system comprising a plurality of modules configured to perform functions.
While Gallagher further describes identifying the highest quality contractor(s) that can meet the service needs of the customer based on customer criteria ranking (highest quality, earliest service date, lowest price, preferred contractors), and notes that these variables can be optionally ranked by the customer and yield different results (0073) [i.e., ranking the highest quality contractors based on customer criteria], and also describes calculating a score based on the rating of the contractor for each service task and choosing the highest score contractor (0075) and selecting more than one available qualified contractor if ratings fall within a specified tolerance, wherein ratings are accumulated from past customer experience (0060), Gallagher describes criteria ranking and selecting contractors based on quality, customer criteria, contractor ratings, and contractor scores calculated based on the rating of the contractor for each service task, but does not appear to explicitly describe ranking of contractors as being based on performance of the maintenance or repair of the item. The combination of Gallagher, Bailey, and Davis does not appear to explicitly recite wherein the consumer communication module includes a gamification module, that ranks performance of the maintenance or repair of the at least one scored item by the at least one scored service provider, ranks performance of maintenance or repair of items by service providers for other consumers, and shows performances to the consumer for comparison.  
However, Williams — which is directed to systems for insuring service providers — discloses (while the disclosure below further provides additional cited disclosures as related to the claim limitations to provide context of the disclosure as related to the cited prior art and the claim limitations, the disclosure of previously cited prior art as related to previously recited elements applies here, as well, and the portions of the claim limitations in bold/italics are what are particularly being addressed):
wherein the consumer communication module includes a gamification module, that ranks performance of the maintenance or repair of the at least one scored item by the at least one scored service provider, ranks performance of maintenance or repair of items by service providers for other consumers, and shows performances to the consumer for comparison.  
[At this point in the interaction, with the project fully described, the service consumer may input a mouse click to the "find a pro" feature 142 to indicate a desire to review a list of one or more candidate service providers capable of carrying out the described project or projects. Input of the mouse click to the "find a pro" feature 142 directs the service consumer's browser to transmit a request to the automated system for a third web page that displays candidate service providers for the service consumer's project. FIG. 1G shows an example third web page returned by the automated system. The third web page 144 displays information about a highest-ranked service provider 146 who can repair or install faucets in the geographical location indicated for the project by the service consumer. When additional lower-ranked service providers are available, information about the additional candidate service providers 148 may also be displayed on the third web page. Information displayed regarding the highest-ranked candidate service provider includes a photograph 149, the name of the service provider's company 150, the name of the service provider 151, an indication of the reviews provided by previous customers of the service provider 152, an indication of the service provider's experience 153, text extracted from one of the favorable reviews 154, an indication of the average rating provided by reviewers 155, and the date of the next available appointment time 156 for the service provider. The displayed information may include hyperlinks to the full text of reviews provided by customers of the service provider (0030)] The disclosure of Williams describes displaying information about a highest-ranked service provider who can repair or install a particular item [faucets], and notes that information about the additional candidate service providers may also be displayed when additional lower-ranked service providers are available. The Examiner interprets the disclosure as related to displaying information about a highest-ranked service provider who can repair or install an item as teaching or suggesting ranks performance of the maintenance or repair of the at least one scored item by the at least one scored service provider. The disclosure also describes information about ranked service providers as comprising an indication of the reviews provided by previous customers of the service provider, an indication of the service provider's experience, text extracted from one of the favorable reviews, and an indication of the average rating provided by reviewers. The Examiner interprets the disclosure as related to displaying information about a highest-ranked service provider who can repair or install an item, displaying information about the additional candidate service providers when additional lower-ranked service providers are available, and information about ranked service providers comprising an indication of the reviews provided by previous customers of the service provider, an indication of the service provider's experience, text extracted from one of the favorable reviews, and an indication of the average rating provided by reviewers as teaching or suggesting ranks performance of the maintenance or repair of the at least one scored item by the at least one scored service provider, ranks performance of maintenance or repair of items by service providers for other consumers, and shows performances to the consumer for comparison.  
Gallagher teaches a system and method for managing home maintenance information and providing maintenance service. Bailey teaches a predictive asset ranking score of property. Davis teaches systems for insuring service providers. Williams teaches systems for insuring service providers. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Williams and the combination of Gallagher, Bailey, and Davis is that Williams discloses displaying information about a highest-ranked service provider who can repair or install an item, displaying information about the additional candidate service providers when additional lower-ranked service providers are available, and information about ranked service providers comprising an indication of the reviews provided by previous customers of the service provider, an indication of the service provider's experience, text extracted from one of the favorable reviews, and an indication of the average rating provided by reviewers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of displaying information about a highest-ranked service provider who can repair or install an item, displaying information about the additional candidate service providers when additional lower-ranked service providers are available, and information about ranked service providers comprising an indication of the reviews provided by previous customers of the service provider, an indication of the service provider's experience, text extracted from one of the favorable reviews, and an indication of the average rating provided by reviewers (as taught by Williams), the features of using service parameters to provide efficient commodity-like pricing and calculating a fixed price using existing facts about the service and statistical data known about task prices in a geographical area, etc. (as taught by Davis) and the features of generating a component ranking for each component of a property, wherein components may include major components and sub-components, generating an overall ranking comprising an aggregate of the component rankings, wherein the overall ranking is indicative of an overall condition of the property, providing a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (as taught by Bailey) with the a real property analysis system to analyze property repairs and improvements (as taught by Gallagher) in order to incorporate methods within an automated system that identifies projects for which service consumers desire service provision and that identifies available candidate service providers that best match various project parameters and service-provision criteria determined by the automated system in order to steer automated identification and selection of candidate service providers (Williams 0005), present information describing identified candidate service providers to the service consumers by the automated system to allow service consumers to select service providers and schedule service provision (Williams 0005), match service providers to stock-keeping-unit ("SKU") identifiers corresponding to one or more projects as well as the location or locations in which services associated with the projects are to be carried out (Williams 0005), and to score and rank candidate service providers according to additional criteria and constraints, with information describing the highest-ranked candidate service providers provided to service consumers for selection and scheduling (Williams 0005).

Claims 12, 13, 15, 16, 18, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (U.S. Patent Application Publication 20140172479), in view of Bailey (U.S. Patent Application Publication 20080255862).
Regarding claims 12, and 19, independent claims 12, and 19 are substantially similar to claim 1, wherein the limitations of claim 1 which require the introduction of Davis are not recited in claims 12 and 19. The discussion of claim 1 applies to substantially similar limitations of claim 12 and claim 19. 
Regarding claim 12 and claim 19, 
 (claim 12), (New) A host system for provisioning home maintenance and repair services to consumers, the system comprising: a service provider scoring module… and
a service provider selection module [A system comprising a plurality of modules configured to perform functions]
(claim 19), (New) A method for provisioning home maintenance and repair services to consumers, the method comprising: 
NOTE: The Examiner notes, “for provisioning home maintenance and repair services to consumers,” is interpreted as nonfunctional descriptive material and a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction (See MPEP 2111.02).

Gallagher — which is directed to a system and method for managing home maintenance information and providing maintenance service— discloses:
[a system and method for managing home maintenance information and providing maintenance service (0001); FIG. 5 is a schematic overview of the brokering system design employed in the preferred embodiment, showing the integration of the various Portals/Dashboards, the supporting database servers, and the program cluster where the PMOC logic and software modules reside (0014); These modules typically are accessed via the Internet through typical means, including a preferred embodiment of customer and contractor dashboards (0041)] The disclosure describes a system comprising a plurality of modules to perform functions for managing home maintenance information and providing maintenance service.
obtains scores for service providers to perform maintenance or repair services of items and systems at homes of the consumers, the service provider scores are at least based in part upon the [tasks] at the homes of the consumers; and
[The system disclosed herein retains a database of service providers/contractors skilled in the art of typical residential maintenance and repair services, along with the results of a vetting and customer rating system that scores each service provider/contractor network member based on past performance in a number of specific rating criteria. For illustrative purposes of a preferred embodiment, the system will employ the Order Creation and Method modules into its decision system logic, intelligently combining customer service request information, the service provider/contractor member database, and the vetting/rating system information, along with a logic program that matches service requests with available/knowledgeable service providers. (0047); The service request match processor intelligently compares and contrasts the requests with the service provider contact/profile data, skill sets, proximity, ratings, and historical information. The service request match processor then iteratively processes the various potential combinations or matches among all variables and prioritized criteria with no human intervention (0072); The matching program assigns the highest quality contractor(s) that can meet the service needs of the customer. The variables in the selection process include but are not limited to: 1) dates and times selected by the customer (called a timeslot)…5) contractor availability; and 6) customer criteria ranking (highest quality, earliest service date, lowest price, preferred contractors). These variables can be optionally ranked by the customer and yield different results (0073); a) for each contractor: calculate a score based on the rating of the contractor for each service task, the contractor pricing, the percentage of the total services they can do based on their profile, and weighted based on the customer criteria above (304) (0075, Fig. 14)] The Examiner interprets the disclosure as related to: scoring each service provider/contractor network member based on past performance in a number of specific rating criteria; calculating a score for each contractor based on the rating of the contractor for each service task; the service request match processor intelligently comparing and contrasting the requests with the service provider contact/profile data, skill sets and ratings; and the matching program assigning the highest quality contractor(s) that can meet the service needs of the customer as comprising obtaining scores for service providers to perform maintenance or repair services of items and systems at homes of the consumers, the service provider scores are at least based in part upon the [tasks] at the homes of the consumers, wherein the tasks comprise home repair or maintenance (i.e., the service provider/contractor scores are based at least upon the rating of each provider/contractor for each task [repair]). The disclosure of Gallagher teaches or suggests obtains scores for service providers to perform maintenance or repair services of items and systems at homes of the consumers, the service provider scores are at least based in part upon the [tasks] at the homes of the consumers. While the disclosure describes tasks in the context of Service Requests and home repair or maintenance (see at least 0002, 0007, 0008, 0032, 0060, 0063, 0066, 0074-0076, 0085), wherein the Work Order may be associated with the maintenance or repair of parts or an appliance (0085) [i.e., items], Gallagher does not appear to explicitly recite the tasks as comprising repairs of items and systems in a manner which anticipates the claim limitations. Additionally, while the disclosure notes additional embodiments may employ additional intelligent data feeds from other types of "smart home" devices or "smart appliance" devices and systems (0140-0141), Gallagher does not appear to explicitly describe the tasks as comprising repairs of items and systems. In lieu of a single-reference 103 rejection, additional prior art will be introduced to more explicitly address the aspect of items and systems at the homes of the consumers in the context of service providers performing maintenance or repair services of items and systems at homes of the consumers.
selects the service providers based upon the service provider scores and upon one or more factors associated with the service providers.  
	[All contractors that have signaled their availability are included in the program's second process which selects the available contractor that can complete all or most of the homeowner's selected tasks based on priority variables from the provider of the system/method and/or the resident. The system may select more than one available qualified contractor 1) if the Service Request includes tasks that require different technical expertise, 2) optionally if the customer has requested multiple options to review, or 3) optionally if ratings fall within a specified tolerance where rating criteria are close to equal (0060)] As described by the disclosure, service providers may be selected based not only on the service provider scores, but also based on contractor availability and contractors being able to complete all or most of the homeowner’s selected tasks based on priority variables. The Examiner interprets the disclosure as related to selecting service providers based not only on the service provider scores, but also based on contractor availability and contractors being able to complete all or most of the homeowner’s selected tasks based on priority variables as teaching or suggesting selects the service providers based upon the service provider scores and upon one or more factors associated with the service providers.  
Bailey — which is directed to a predictive asset ranking score of property — discloses (while the disclosure below further provides additional cited disclosures as related to the claim limitations to provide context of the disclosure as related to the cited prior art and the claim limitations, the disclosure of previously cited prior art as related to previously recited elements applies here, as well, and the portions of the claim limitations in bold/italics are what are particularly being addressed):
the service provider scores are at least based in part upon the items and systems at the homes of the consumers; and
[quantifying the condition of a property and the condition of major components of a property (0001); According to another aspect of the invention, the property is a single family residential home (0025); The report may provide an assessment of present condition and needs of the property, as well as future repair and replacement needs of the property (0026; see also 0044, 0060, 0111, 0115, claim 24); components may include major components and sub-components. The major components may be selected from the group comprising: site and landscape; hard surfaces; site drainage; roofing system; building envelop; insulation and ventilation; interior finishes; appliances; HVAC; plumbing systems; and electrical systems (0019); The report may also include a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (0103)] The Examiner interprets the disclosure as related to: quantifying the condition of a property and the condition of major components of a property; the property is a single family residential home; and major components being selected from the group comprising: site and landscape; hard surfaces; site drainage; roofing system; building envelop; insulation and ventilation; interior finishes; appliances; HVAC; plumbing systems; and electrical systems as corresponding to items and systems at the homes of the consumers. [The Examiner notes the disclosure of Bailey as related to items and systems corresponds to Applicant’s specification, which describes scoring items (e.g., furnishings, appliances/equipment in or around the home) and systems (e.g., roofing, plumbing, electrical systems, HVAC) (see Applicant’s specification at least at 0023, 0025, Fig. 1)]. The disclosure describes quantifying the condition of a property and the condition of major components of a property and providing an assessment of present condition and needs of the property as well as future repair and replacement needs of the property, wherein the property may be a single family residential home, wherein components may comprise a roofing system; appliances; HVAC; plumbing systems; and electrical systems, wherein a report may include a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references [i.e., service providers to perform corrective actions or repair and replacement of items and systems at the homes of consumers]. The Examiner interprets the disclosure as teaching or suggesting items and systems at the homes of the consumers.
Gallagher teaches a system and method for managing home maintenance information and providing maintenance service. Bailey teaches a predictive asset ranking score of property. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Gallagher and Bailey is that Bailey discloses quantifying the condition of a property and the condition of major components of a property and providing an assessment of present condition and needs of the property as well as future repair and replacement needs of the property, wherein the property may be a single family residential home, wherein components may comprise a roofing system; appliances; HVAC; plumbing systems; and electrical systems, wherein a report may include a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of quantifying the condition of a property and the condition of major components of a property and providing an assessment of present condition and needs of the property as well as future repair and replacement needs of the property, wherein the property may be a single family residential home, wherein components may comprise a roofing system; appliances; HVAC; plumbing systems; and electrical systems, wherein a report may include a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (as taught by Bailey) with the a real property analysis system to analyze property repairs and improvements (as taught by Gallagher) in order to provide predictive asset ranking tools, and in particular, a predictive asset ranking system and process for quantifying the condition of a property and the condition of major components of a property, and also for providing an overall ranking (e.g., value or score) of the property that may be used as a benchmark in comparing a property to other properties (Bailey 0001), provide a predictive tool in determining whether to take an action relating to the property (Bailey 0026), provide an assessment of present condition and needs of the property, as well as future repair and replacement needs of the property (Bailey 0026), and provide a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (Bailey 0103).

Regarding claims 13 and 20, the combination of Gallagher and Bailey teaches or suggests the limitations of claims 12 and 19.
Gallagher further discloses: 
wherein the service provider selection module additionally selects the service providers based upon either a preference 
[The matching program assigns the highest quality contractor(s) that can meet the service needs of the customer. The variables in the selection process include but are not limited to…customer criteria ranking (highest quality, earliest service date, lowest price, preferred contractors) (0073)] The Examiner interprets the disclosure as corresponding to selecting the service providers based upon a preference.
or a need for a particular service provider expressed by the consumers.  
[My new system manages customers' service requests coming from homeowners, apartment dwellers, and other residential occupants. These requests require residence-related warranty repairs, inspections, periodic maintenance services, and break-and-fix repair services. The system retains home profile information along with the service request information (0036; see also 0043); The Work Order may include a variety of pictorial representations of the parts or appliance in question, the home feature or fitment in question, warranty documents (0085); Automated warranty management: The disclosed system and method collects information on all home and appliance warranties including the effective and ending dates of the warranty. Not only does this system communicate the information to the manufacturer, it also administers the warranty on behalf of the customer ensuring that the customer does not pay for replacement or repair of an item that is already covered by a warranty (0131, claim 2; see also 0037, 0065, 0085)] As applied to the instant claim limitations, Gallagher discloses a system to manage customers' service requests coming from homeowners and other residential occupants, wherein the service requests may require residence-related warranty repairs. The system retains home profile information, collects information on all home and appliance warranties including the effective and ending dates of the warranty, and administers the warranty on behalf of the customer ensuring that the customer does not pay for replacement or repair of an item that is already covered by a warranty. The Examiner interprets the disclosure as related to administering the warranty on behalf of the customer ensuring that the customer does not pay for replacement or repair of an item that is already covered by a warranty as selecting the service provider based upon a need for a particular service provider expressed by the consumers.

Regarding claims 15 and 22, the combination of Gallagher and Bailey teaches or suggests the limitations of claims 12 and 19.
Gallagher further discloses: 
wherein the one or more factors associated with the service providers include at least one of: a quality of maintenance or repairs provided by the service providers, an availability of the service providers, or a cost of the service providers.  
[The matching program assigns the highest quality contractor(s) that can meet the service needs of the customer. The variables in the selection process include but are not limited to: 1) dates and times selected by the customer (called a timeslot)…5) contractor availability; and 6) customer criteria ranking (highest quality, earliest service date, lowest price, preferred contractors). These variables can be optionally ranked by the customer and yield different results (0073); a) for each contractor: calculate a score based on the rating of the contractor for each service task, the contractor pricing, the percentage of the total services they can do based on their profile, and weighted based on the customer criteria above (304) (0075, Fig. 14)] The Examiner interprets the disclosure as related to calculating a score for each contractor based on the rating of the contractor for each service task, the contractor pricing, the percentage of the total services they can do based on their profile, and weighted based on the customer criteria, wherein the customer criteria may comprise dates and times selected by the customer (called a timeslot), contractor availability, and customer criteria ranking (highest quality, earliest service date, lowest price, preferred contractors) as teaching or suggesting wherein the one or more factors associated with the service providers include at least one of: a quality of maintenance or repairs provided by the service providers, an availability of the service providers, or a cost of the service providers.

Regarding claims 16 and 23, the combination of Gallagher and Bailey teaches or suggests the limitations of claims 12 and 19.
Gallagher further discloses:
wherein the one or more factors associated with the service providers include at least one of: whether the service providers have adhered to a process defined by the system, a rate of success of first time repairs, or a percentage of on-time arrival.  
	[Customer/user dashboards or portals as disclosed herein allow users to provide customer or contractor information to the service system…service providers/contractors use service provider/contractor dashboards or portals to provide user data which includes name, contact information, licensing, insurance, references along with services and skills they are capable of providing and geographic data regarding their location in relation to the customer residence (0042); The system disclosed herein retains a database of service providers/contractors skilled in the art of typical residential maintenance and repair services, along with the results of a vetting and customer rating system that scores each service provider/contractor network member based on past performance in a number of specific rating criteria… the system will employ the Order Creation and Method modules into its decision system logic, intelligently combining customer service request information, the service provider/contractor member database, and the vetting/rating system information, along with a logic program that matches service requests with available/knowledgeable service providers (0047); Contractors indicate their availability to perform the desired work through e-mail or through the online Contractor Module and Contractor dashboard 108. All contractors that have signaled their availability are included in the program's second process which selects the available contractor that can complete all or most of the homeowner's selected tasks based on priority variables from the provider of the system/method and/or the resident. The system may select more than one available qualified contractor 1) if the Service Request includes tasks that require different technical expertise (0060); The service request match processor intelligently compares and contrasts the requests with the service provider contact/profile data, skill sets, proximity, ratings, and historical information. The service request match processor then iteratively processes the various potential combinations or matches among all variables and prioritized criteria with no human intervention (0072); The matching program 302 then analyzes the user-provided request, using multiple criteria for determining a potential best-fit, including but not limited to the following: 1) Accumulate the tasks into categories based on the specialties. 2) Identify the geography. 3) Search for contractors in the geography that perform services in the task categories (0075)]
	The disclosure of Gallagher describes a system and method wherein service providers/contractors use service provider/contractor dashboards or portals to provide user data which includes name, contact information, licensing, insurance, references along with services and skills they are capable of providing and geographic data regarding their location in relation to the customer residence. Contractors may also indicate their availability to perform the desired work through the online Contractor Module and Contractor dashboard. The system retains a database of service providers/contractors skilled in the art of typical residential maintenance and repair services, along with the results of a vetting and customer rating system that scores each service provider/contractor network member based on past performance in a number of specific rating criteria. The service request match processor intelligently compares and contrasts the requests with the service provider contact/profile data, skill sets, proximity, ratings, and historical information, and a logic program matches service requests with available/knowledgeable service providers.
	As described by Gallagher, the matching of service requests with available/knowledgeable service providers is based on service providers/contractors using service provider/contractor dashboards or portals to provide user data which includes name, contact information, licensing, insurance, availability, and references along with services and skills they are capable of providing and geographic data regarding their location in relation to the customer residence. The Examiner interprets service providers/contractors using service provider/contractor dashboards or portals to provide user data which includes name, contact information, licensing, insurance, availability, and references along with services and skills they are capable of providing and geographic data regarding their location in relation to the customer residence as corresponding to service providers adhering to a process defined by the system, wherein adhering to that process is a factor considered in selecting an available contractor (i.e., if the service provider/contractors have not followed the process for providing information associated with availability, licensing, services and skills they are capable of providing, and geographic data regarding their location in relation to the customer residence, they will not be selected; one or more factors associated with the service providers include…whether the service providers have adhered to a process defined by the system). 
Additionally, the Examiner notes the disclosure of Gallagher of, “All contractors that have signaled their availability are included in the program's second process which selects the available contractor that can complete all or most of the homeowner's selected tasks based on priority variables from the provider of the system/method and/or the resident. The system may select more than one available qualified contractor 1) if the Service Request includes tasks that require different technical expertise,” (0060) suggests that whether a contractor has signaled their availability is a factor taken into account in the second process of selecting an available contractor (i.e., contractors signaling their availability is a process defined by the system which the contractor must adhere to in order to be included in the second process which selects the available contractor; one or more factors associated with the service providers include…whether the service providers have adhered to a process defined by the system). 
Additionally and alternatively, Gallagher further discloses:
[A preferred embodiment of the invention takes advantage of the historical data and information repository provided through use of the home profile comprehensive database and repository for all home related information. The historical data consists of any receipts, diagrams, as-built drawings, plan drawings, appliance manuals, user manuals, pictures, warranty documents, and other pertinent information that the User may wish to upload concerning the residence and/or the installed equipment, fixtures, and fitments. This information is critical in the creation of the work orders so that on-premises staff from the Service Provider/Contractor organization may properly and completely, effect repairs and provide the contracted-for services specified by the customer without multiple visits to the premises to assess the conditions, requisition appropriate parts and return for a repair or maintenance activity (0065; see also claim 10)] The Examiner interprets the disclosure as related to taking advantage of the historical data and information repository provided through use of the home profile comprehensive database and repository for all home related information to properly and completely, effect repairs and provide the contracted-for services specified by the customer without multiple visits to the premises to assess the conditions, requisition appropriate parts and return for a repair or maintenance activity as suggesting adhering to a process so that a service provider may properly and completely effect repairs and provide the contracted-for services specified by the customer without multiple visits to the premises to assess the conditions, requisition appropriate parts and return for a repair or maintenance activity. The Examiner notes the disclosure of Gallagher is substantially similar to Applicant’s specification, which provides support for the claim limitation as related to process adherence in the context of taking action having effect on first time fix rates (meaning the number of times a service provider can fix the problem on a first call without returning for a second call), wherein the specification discusses determining what the problem is so that the service provider can collect a part from a parts distributor before going on-site (see Applicant’s specification at 0027).

Regarding claim 18, The system of claim 12, 
The combination of Gallagher and Bailey teaches or suggests the limitations of claim 12.
Gallagher further discloses:
wherein the one or more factors associated with the service providers include at least one of: a number of previous visits to the homes of the consumers, or a historical cost of similar maintenance or repairs for the items.  
	[a new, intelligent, computer-implemented/based automated home maintenance system. It accomplishes the following: 1) creating and maintaining customer and contractor profile; 2) storing information about the home, previous maintenance and repairs and home improvements; 3) automating handling of customers' service requests by intelligently matching the request, including desired service date and services to be performed, to information contained in a repository of service providers/contractors; 4) automatically generating work orders for the services and collecting information about the repair or maintenance for the home profile; and 5) aggregating maintenance needs to be matched and completed by one or more contractors in one to two visits (0029); Once the contractor completes the initial Service Request visit, the Work Order completion page is filled out with a Complete or Incomplete status for each task included on the original Work Order 109. Additional work performed at the request of the resident may also be added to the Work Order. Discounts may also be applied on the premises. Incomplete tasks are assigned a specific designation of Additional Visit Required or No Additional Visit Required (0063); The variables in the selection process include… total number of visits required to complete the services (0073, claim 10)]

Claims 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (U.S. Patent Application Publication 20140172479), in view of Bailey (U.S. Patent Application Publication 20080255862), and further in view of Williams (U.S. Patent Application Publication 20150142602).
Regarding claims 14 and 21, the combination of Gallagher and Bailey teaches or suggests the limitations of claims 12 and 19.
Regarding the remaining limitations of claim 14:
further comprising a pricing module for estimating a cost of providing the maintenance or repair for the items using the selected service providers, wherein the estimated cost is based upon vectors including at least one of a zip code of the consumers, an age of each home, or a size of each home.  
NOTE: The Examiner notes Applicant’s specification uses the term, “vectors,” as being equivalent to factors (see Applicant’s specification at least at 0027, 0049, 0050, 0054), wherein factors and vectors may include: geography, systems and appliances, type of fix (see Applicant’s specification at 0033); zip code, age of home, a binary size metric as to whether the covered home is above or below a size threshold (see Applicant’s specification at 0045); expected loss ratios, administrative costs, lifetime value ("LTV"), and renewal rates, may include payment timing (e.g., monthly versus annual payment selection); the service provider ranking of the consumer by service provider; various real estate data elements (including without limitation any real estate data element one may extract from real estate sites such as TruliaTM, ZillowTM, RedfinTM and the like, or from sites of commercial real estate operations, such as property size, estimated property value, number and types of rooms, types of utilities, precise map location, and images of the exterior or interior of a property, including images that may show items that would be covered by a policy); and any of various digital advertising targeting data elements (including, without limitation, any of the data elements tracked and/or supplied by advertising data providers such as DatalogixTM or NeustarTM, such as data (e.g., transaction data, purchase data, survey response data, online behavior data, viewing data, demographic data, location data and the like) that is used by such providers to determine whether a particular household or individual is likely to exhibit a particular characteristic or belong in a particular demographic, psychographic, or similar segment) (see Applicant’s specification at 0045); information about the systems and appliances inside the home (e.g., the make, model, age, manufacture date, installation date, service date and the like, as well as ratings from third party sources about those items, such as data from Consumer Reports® or similar sources about repair history); information about maintenance behaviors, including as indicated by the advertising segmentation data noted above; information about usage behaviors, including as indicated by the advertising data noted above; information about the type of utilities and systems in the home (e.g., type of heating, type of plumbing in the home (e.g., homes before mid-1970s are more likely to have copper plumbing versus PVC pipes), type of air conditioning system, sources of fuel (e.g. gas versus electric), and the like); location (which may be state, county, city, zip, neighborhood or more granular location; and water provider or type (e.g., some water districts have different water profiles (e.g., hard versus soft, basic versus acidic and the like) (see Applicant’s specification at 0045); the presence of a pre-existing condition (the age of items, the consumer's income or network may be indicative of the likelihood of a preexisting condition, as may other information, such as information indicating that the consumer has recently shopped for, but not purchased, an item for which the consumer is seeking coverage, which may indicate a defect or poor quality in the covered item. In embodiments the host may mandate a lightweight or heavyweight inspection for the home and aggregate such inspection data in a database to provide insight as to how certain inspection data leads to claims or conditions that drive costs). The host may also collect photos from consumers that may be indicative of preexisting conditions (see Applicant’s specification at 0046); Other factors that may be considered may include the size of the home, such as on a sliding scale, as well as public data related to renovations done on the home (e.g., a 1920s home could have had plumbing redone very recently whereby the plumbing risk is much lower) (see Applicant’s specification at 0047).

Gallagher further discloses: 
further comprising a pricing module for estimating a cost of providing the maintenance or repair for the items using the selected service providers, wherein the estimated cost is based upon vectors including [geography and geographic limitations].  
[The service request match processor intelligently compares and contrasts the requests with the service provider contact/profile data, skill sets, proximity, ratings, and historical information (0072); The matching program assigns the highest quality contractor(s) that can meet the service needs of the customer. The variables in the selection process include but are not limited to…geographic location of the customer…customer criteria ranking (highest quality, earliest service date, lowest price, preferred contractors) (0073); In a preferred embodiment, critical decisions and data elements of the service request match processor feed into the service order processor, allowing for intelligent selection and matching of the customer's desired service request with the abilities, price, availability, and geographic limitations associated with the network of Service Providers/Contractors. In other embodiments, various subsets of the Service Provider/Contractor Profile may be employed in the matching program (0136); service providers/contractors use service provider/contractor dashboards or portals to provide user data which includes name, contact information, licensing, insurance, references along with services and skills they are capable of providing and geographic data regarding their location in relation to the customer residence (0042); matches the consumer's request to a number of contractors based on geography and contractor skill (0035)] Gallagher teaches or suggests estimating a cost of providing the maintenance or repair for the items using the selected service providers, wherein the estimated cost is based upon vectors including [geography and geographic limitations]. While Gallagher does not explicitly recite the estimated cost being based upon a zip code, the Examiner asserts it would be obvious to one of ordinary skill in the art that estimated cost based upon geography and geographic limitations may comprise using a zip code. However, in the interest of compact prosecution, the Examiner notes Gallagher does not explicitly recite the use of a zip code to estimate the cost of repairs. Gallagher does not appear to explicitly recite estimating the cost of repairs based upon at least one of a zip code of the consumers, an age of each home, or a size of each home.
Additionally and alternatively, Bailey further discloses: 
wherein the estimated cost is based upon [a geographic region] of the consumers, 
[A customer service representative receives the home inspection inquiry (step 412) and may review the scope, pricing, schedule, etc., with the customer. In one embodiment, the customer service may include virtual customer service offices set-up to cover geographic regions and service numerous property evaluators within a given geographic region. The virtual customer service may act as a key to help drive property evaluator productivity. The customer may then place an order for a home inspection (step 414). The customer service representative may then check the schedule of the regional property evaluator(s) based on the customer needs and preferences (0063)] Bailey describes a customer service representative receiving the home inspection inquiry and reviewing the scope, pricing, schedule, etc., with the customer, wherein the customer service may include virtual customer service offices set-up to cover geographic regions and service numerous property evaluators within a given geographic region (i.e., the cost may be based on the geographic region of the consumer). Bailey teaches or suggests further comprising a pricing module for estimating a cost of providing the maintenance or repair for the items using the selected service providers, wherein the estimated cost is based upon [a geographic region] of the consumers. While Bailey does not explicitly recite the estimated cost being based upon a zip code, the Examiner asserts it would be obvious to one of ordinary skill in the art that estimated cost based upon a geographic region of the consumers may comprise using a zip code. However, in the interest of compact prosecution, the Examiner notes Bailey does not explicitly recite the use of a zip code to estimate the cost of repairs.
Additionally and alternatively, Bailey further discloses: 
	an age of each home, 
	[components may be selected from the group comprising: site and landscape; hard surfaces; site drainage; roofing system; building envelop; insulation and ventilation; interior finishes; appliances; HVAC; plumbing systems; and electrical systems (0019); The predictive asset ranking report preferably includes an analytical and objective format and includes a depth of report that is inclusive, examining each pertinent attribute of a home that is evaluated on the basis of age-life, safety, quality, and condition (0100); The predictive asset ranking system and method may include: an estimated useful life (EUL); an estimated age; a remaining useful life (RUL); and a percent EUL depleted, wherein the EUL, the estimated age, the RUL, and the percent EUL depleted may contribute to the points that are assigned to each selected component having an EUL (0024); The ranking system weighs each component in a property in relation to the whole, with consideration being accorded to age in relation to life expectancy and overall condition. The overall ranking of the property is the sum total of the individual ranking of each component (0090; see also claim 44, claim 45); The evaluator may also provide an estimate of the remaining useful life (RUL)…The report may also include a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (0103); The seller may use the results of the home inspection to consider options, such as whether to perform repairs, sell as is, raise the sale price, lower the sale price, etc. (0111)] Bailey describes storing attribute data for components of the property, and describes a report that is inclusive, examining each pertinent attribute of a home that is evaluated on the basis of age-life, safety, quality, and condition. Bailey describes an estimated age and remaining useful life, and describes consideration being accorded to age in relation to life expectancy and overall condition. The report may also include a summary section for each component that may list corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references. Applying the disclosure of Bailey to the instant limitations, the system receives and stores attribute data for components of the property, wherein components may comprise the roofing system, appliances, HVAC, plumbing systems, and electrical systems. Examining each pertinent attribute of a home that is evaluated on the basis of age-life, safety, quality, and condition may comprise examining each component of the property, wherein the age of each home may be identified by an estimated age of components, such as the roofing system, plumbing system, and electrical system (i.e., determining an estimated useful life, an estimated age, and remaining useful life the roofing system, plumbing system, and electrical system may be used to determine the age of the home). A summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references. For example, evaluating the original electrical system of a home on the basis of age-life, safety, quality, and condition may comprise determining an estimated useful life, an estimated age, and an estimated remaining life, wherein the estimated age of the original electrical system may be interpreted as corresponding to the age of the home. The corrective actions and repair and replacement costs are based on the condition and age (i.e., estimating a cost of providing the maintenance or repair for the original electrical system of a home is based on the age of the home).
	The Examiner notes the disclosure of Bailey as related to estimating the cost of repairs based on examining each component (including the roofing system, plumbing system, and electrical system) of the property the basis of age-life, safety, quality, and condition is substantially similar to the disclosure of Applicant’s specification as related to the use of vectors comprising information about the type of utilities and systems in the home and renovations done on the home, wherein Applicant’s specification states (emphasis added), “information about the type of utilities and systems in the home (e.g., type of heating, type of plumbing in the home (e.g., homes before mid-1970s are more likely to have copper plumbing versus PVC pipes), type of air conditioning system, sources of fuel (e.g. gas versus electric), and the like) (see Applicant’s specification at 0045), “Other factors that may be considered may include the size of the home, such as on a sliding scale, as well as public data related to renovations done on the home (e.g., a 1920s home could have had plumbing redone very recently whereby the plumbing risk is much lower),” (see Applicant’s specification at 0047), and notes the age of items may be indicative of the likelihood of a preexisting condition (see Applicant’s specification at 0045), However, in the interest of compact prosecution, the Examiner notes Bailey does not appear to explicitly recite estimating the cost of repairs using the age of the home. 
The combination of Gallagher and Bailey does not appear to explicitly recite estimating the cost of repairs based upon at least one of a zip code of the consumers, an age of each home, or a size of each home.
	However, Williams — which is directed to systems for insuring service providers — discloses (while the disclosure below further provides additional cited disclosures as related to the claim limitations to provide context of the disclosure as related to the cited prior art and the claim limitations, the disclosure of previously cited prior art as related to previously recited elements applies here, as well, and the portions of the claim limitations in bold/italics are what are particularly being addressed):
	wherein the estimated cost is based upon vectors including at least one of a zip code of the consumers, an age of each home, or a size of each home.  
	[FIG. 1A shows an initial web page 102 displayed to the service consumer by the service consumer's web browser… When the service consumer has finished entering descriptions of projects for which the service consumer wishes to schedule a service provider, the service consumer inputs a mouse click to an "instant estimate" button 108. The mouse click directs the service consumer's browser to return the project list to the automated system and request a next interaction. In response, the automated system returns a pop-up request for the service consumer's zip code, shown in FIG. 1B. The pop-up zip-code request 110 includes a zip-code entry feature 112 into which the service consumer enters a zip code for the location where the one or more previously specified projects are to be carried out (0026, Fig. 1B); Following entry of the zip code, the service consumer inputs a mouse click to the "show pre-estimate" feature 114. Input of the mouse click to the "show pre-estimate" feature directs the service consumer's browser to return the zip code to the automated system (0027; see also 0067, Fig. 12); The initial candidate providers are providers who are currently active 1312, who provide services in areas with the same zip code as the zip code associated with the service request made by the service consumer 1314, who have listed, as trades that they are qualified to work in, all of the trades associated with the input SKUs 1316, who have not listed, as SKU exclusions, any of the SKUs in the input SKU list 1318, and who have a minimum project value or minimum charge less than or equal to the estimated project value for the requested service 1320 (0069)] The disclosure describes estimating a cost of providing the maintenance or repair for the items using the selected service providers, wherein the estimated cost is based upon at least one of the elements listed in the claim limitations (a zip code of the consumers). The Examiner interprets the disclosure as teaching or suggesting estimating a cost of providing the maintenance or repair for the items using the selected service providers, wherein the estimated cost is based upon vectors including at least one of a zip code of the consumers, an age of each home, or a size of each home.  
Gallagher teaches a system and method for managing home maintenance information and providing maintenance service. Bailey teaches a predictive asset ranking score of property. Williams teaches systems for insuring service providers. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Williams and the combination of Gallagher and Bailey is that Williams discloses the automated system returns a pop-up request for the service consumer's zip code, the pop-up zip-code request includes a zip-code entry feature into which the service consumer enters a zip code for the location where the one or more previously specified projects are to be carried out, following entry of the zip code, the service consumer inputs a mouse click to the "show pre-estimate" feature, and the initial candidate providers are providers who are currently active, who provide services in areas with the same zip code as the zip code associated with the service request made by the service consumer, who have listed, as trades that they are qualified to work in, all of the trades associated with the input SKUs, who have not listed, as SKU exclusions, any of the SKUs in the input SKU list, and who have a minimum project value or minimum charge less than or equal to the estimated project value for the requested service.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the automated system returns a pop-up request for the service consumer's zip code, the pop-up zip-code request includes a zip-code entry feature into which the service consumer enters a zip code for the location where the one or more previously specified projects are to be carried out, following entry of the zip code, the service consumer inputs a mouse click to the "show pre-estimate" feature, and the initial candidate providers are providers who are currently active, who provide services in areas with the same zip code as the zip code associated with the service request made by the service consumer, who have listed, as trades that they are qualified to work in, all of the trades associated with the input SKUs, who have not listed, as SKU exclusions, any of the SKUs in the input SKU list, and who have a minimum project value or minimum charge less than or equal to the estimated project value for the requested service (as taught by Williams), and the features of generating a component ranking for each component of a property, wherein components may include major components and sub-components, generating an overall ranking comprising an aggregate of the component rankings, wherein the overall ranking is indicative of an overall condition of the property, providing a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (as taught by Bailey) with the a real property analysis system to analyze property repairs and improvements (as taught by Gallagher) in order to incorporate methods within an automated system that identifies projects for which service consumers desire service provision and that identifies available candidate service providers that best match various project parameters and service-provision criteria determined by the automated system in order to steer automated identification and selection of candidate service providers (Williams 0005), present information describing identified candidate service providers to the service consumers by the automated system to allow service consumers to select service providers and schedule service provision (Williams 0005), match service providers to stock-keeping-unit ("SKU") identifiers corresponding to one or more projects as well as the location or locations in which services associated with the projects are to be carried out (Williams 0005), and to score and rank candidate service providers according to additional criteria and constraints, with information describing the highest-ranked candidate service providers provided to service consumers for selection and scheduling (Williams 0005).

Claims 17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (U.S. Patent Application Publication 20140172479), in view of Bailey (U.S. Patent Application Publication 20080255862), and further in view of Davis, (U.S. Patent Application Publication 20140114689).
Regarding claims 17 and 24, the combination of Gallagher and Bailey teaches or suggests the limitations of claims 12 and 19.
While the combination of Gallagher and Bailey teaches scores for service providers to perform maintenance or repair services of items and systems at homes of the consumers, the combination of Gallagher and Bailey does not appear to explicitly recite wherein the one or more factors associated with the service providers include at least one of: a percentage of maintenance or repairs for which the service providers were able to upsell additional products and services, or a distribution of consumer rankings for a same consumer submitted by multiple service providers.  	
However, Davis — which is directed to systems for insuring service providers — discloses (while the disclosure below further provides additional cited disclosures as related to the claim limitations to provide context of the disclosure as related to the cited prior art and the claim limitations, the disclosure of previously cited prior art as related to previously recited elements applies here, as well, and the portions of the claim limitations in bold/italics are what are particularly being addressed):
wherein the one or more factors associated with the service providers include at least one of: a percentage of maintenance or repairs for which the service providers were able to upsell additional products and services, or a distribution of consumer rankings for a same consumer submitted by multiple service providers.  
[Service providers can be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include: shortest distance to customer, higher schedule availability, matching skill level, quality level desired, and other parameters. The value provided to service providers may be increased by providing more customers, assigning customers situated closer together, automated pricing, back office accounting and management functions, and other ways that improve service provider efficiency and/or boost service provider revenues (0018); Once tasks and services for customers exist within the technology environment, a value may be placed on the task and/or customer within the environment. The task may be valued based on a plurality of factors related to the service provided. One example valuation factor may be the fixed price of the task paid each time the task is performed for the customer. Since the one time price paid for completing a task is not the only measure of a task's value, other task value measures can be considered. Another factor may be the task frequency because a more frequently performed task is likely to increase a task's value as compared to a less frequently performed task. The task may also be valued based on the distance of the task from the service provider's home base or defined geographic area. A home base may be any defined location that the service provider considers to be a starting location from which labor, materials, and machines can be dispatched to perform a task. Where a customer is a comparatively long distance from the service provider's home base or geographic service area, then the value to the service provider may be lower. Customers closer to the service provider may be rated as a higher value to the service provider. In one example, this distance valuation may be performed using a distance weighting value assigned to the task or the customer (0033)] As described by Davis, service providers can be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include the shortest distance to customer, wherein a distance valuation may be performed using a distance weighting value assigned to the task or the customer. As such, each service provider may assign a different distance weighting value for each customer based on the customer location. The Examiner interprets a distance weighting value assigned to the customer by service providers as a distribution of consumer rankings for a same consumer submitted by multiple service providers. (i.e., a distribution of consumer rankings for a same consumer submitted by multiple service providers) to assign customers situated close together and improve service provider efficiency and/or boost service provider revenues.
Additionally and alternatively, Davis further discloses:
[The task valuation may result in a credit valuation being associated with the task and/or customer…The number of credits associated with a task may take into account the items discussed earlier, including: the task price, task recurrence, distance from a service provider, and other factors, etc. (0036); a first task can have a higher value as compared to a second task when the first task has a higher price per completion instance as compared to the second task and/or the first task is being performed more frequently (0037); an individual task within the system can be assigned a credit value based directly on the task's fixed price (0038); Another example of a credit valuation factor may include a weighting value applied to the task based a computed quality value of the customer. Customer quality can be determined using criteria like: how many times the customer historically has had their lawn mowed using the system (e.g., a high number may indicate a more stable customer and therefore the customer may be worth more in credits); how frequently the customer complains about services performed; how many different services the customer has ordered; a customer's credit score; etc. (0039)] As described by Davis, the task valuation may result in a credit valuation being associated with the task and/or customer. The credit valuation associated with a customer, for each service provider, may be based on the price of each task performed for the customer, how many times a customer has ordered a service, how many different services the customer has ordered, a customer's credit score, how often a customer has complained, etc. As such, each service provider may have different credit valuations for each customer (i.e., a distribution of consumer rankings for a same consumer submitted by multiple service providers). 
The Examiner interprets the disclosure of Davis as teaching or suggesting a distribution of consumer rankings for a same consumer submitted by multiple service providers.
Gallagher teaches a system and method for managing home maintenance information and providing maintenance service. Bailey teaches a predictive asset ranking score of property. Davis teaches systems for insuring service providers. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. 
	The difference between Davis and the combination of Gallagher and Bailey is that Davis teaches a value may be placed on the task and/or customer, valued based on the distance of the task from the service provider's home base or defined geographic area, distance valuation may be performed using a distance weighting value assigned to the task or the customer, customers closer to the service provider may be rated as a higher value to the service provider, a task valuation may result in a credit valuation being associated with the task and/or customer, the number of credits associated with a task may take into account the task price, task recurrence, distance from a service provider, and other factors, etc., a weighting value applied to the task based a computed quality value of the customer, and customer quality based on how many times a customer has ordered a service, how many different services the customer has ordered, a customer's credit score, how often a customer has complained, etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a value may be placed on the task and/or customer, valued based on the distance of the task from the service provider's home base or defined geographic area, distance valuation may be performed using a distance weighting value assigned to the task or the customer, customers closer to the service provider may be rated as a higher value to the service provider, a task valuation may result in a credit valuation being associated with the task and/or customer, the number of credits associated with a task may take into account the task price, task recurrence, distance from a service provider, and other factors, etc., a weighting value applied to the task based a computed quality value of the customer, and customer quality based on how many times a customer has ordered a service, how many different services the customer has ordered, a customer's credit score, how often a customer has complained, etc. (as taught by Davis) and the features of generating a component ranking for each component of a property, wherein components may include major components and sub-components, generating an overall ranking comprising an aggregate of the component rankings, wherein the overall ranking is indicative of an overall condition of the property, providing a summary section for each component that may list continued inspections, corrective actions, forecasts of average maintenance costs, repair and replacement costs as well as estimated time to repair/replacement, and references (as taught by Bailey) with the a real property analysis system to analyze property repairs and improvements (as taught by Gallagher) in order to provide technology for efficiently providing access to services via a networked computer system (Davis 0015), evaluate tasks, customers, and service providers for purposes of applying insurance to tasks or service providers (Davis 0014), assign customers situated closer together, automate pricing, improve service provider efficiency, and/or boost service provider revenues (Davis 0018).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turin, U.S. Patent 6853958, teaches collecting and disseminating household information for coordinating repair and maintenance services.
Brown, U.S. Patent Application Publication 20130066672, teaches aggregation of life cycle impact assessment data and generation of life cycle impact assessments and scoring.
Ali, U.S. Patent Application Publication 20160357876, teaches an asset communication hub.
Alvarez, U.S. Patent Application Publication 20090271246, teaches merchant recommendation.
Bellini, U.S. Patent Application Publication 20150030151, teaches a Next Best Action (NBA) system and method.
Bursey, U.S. Patent Application Publication 20090089078, teaches bundling of automated work flow.
Barnes, U.S. Patent Application Publication 20090299824, teaches collecting and distributing reviews and ratings.
Bezos, U.S. Patent 6029141, teaches an internet-based customer referral system.
Bieganski, U.S. Patent 6412012, teaches making compatibility-aware recommendations to a user.
Biniak, U.S. Patent Application Publication 20140245157, teaches aggregating data for providing content and services via augmented reality.
Bowen, U.S. Patent Application Publication 20080306812, teaches determining the effectiveness of a dealer’s ability to close a sale.
Brand, U.S. Patent 7475027, teaches an on-line recommender system.
Castel, U.S. Patent Application Publication 20140101058, teaches providing consumer side maintenance.
Calabria, U.S. Patent Application Publication 20060143068, teaches a vendor-driven, social-network enabled review collection system.
Carmi, U.S. Patent Application Publication 20060111957, teaches dynamic schedule mediation.
Deshpande, U.S. Patent Application Publication 20170075984, teaches identifying entity mappings across data assets.
Dickinson, U.S. Patent Application Publication 20090276289, teaches predicting likelihood of customer attrition and retention measures.
Dillon, U.S. Patent 7676400, teaches scoring recommendations and explanations with a probabilistic model.
Dowlatkhah, U.S. Patent Application Publication 20150178324, teaches providing third party application service providers with access to subscriber information.
Fan, U.S. Patent Application Publication 20140156460, teaches obtaining ratings using a rating service.
Fan, U.S. Patent Application Publication 20150142581, teaches providing a rating using a rating service.
Freund, U.S. Patent Application Publication 20120116826, teaches evaluating capital for replacement.
Goetz, U.S. Patent 11257046, teaches systems and methods top track and automate home management.
Guo, U.S. Patent Application Publication 20090287534, teaches providing contemporaneous product information and sales support for retail customers.
Hamann, U.S. Patent Application Publication 20150278761, teaches providing services to vacation homeowners.
Huizenga, U.S. Patent Application Publication 20130066752, teaches automating life cycle inventory data collection.
Jacobs, U.S. Patent Application Publication 20010037229, teaches scheduling mobile service representatives.
Lerner, U.S. Patent Application Publication 20090089149, teaches providing location assessments.
McBride, U.S. Patent Application Publication 20130006916, teaches selection, filtering, or presentation of available sales outlets.
Parker, U.S. Patent Application Publication 20040059628, teaches a service assessment system.
Peters, U.S. Patent Application Publication 20070033098, teaches creating sales recommendations.
Phillips, U.S. Patent Application Publication 20070244633, teaches location-based services.
Pianin, U.S. Patent Application Publication 20020062218, teaches providing property management services in an on-line computing environment.
Shubov, U.S. Patent Application Publication 20020038233, teaches matching professional service providers with consumers.
Stevens, U.S. Patent Application Publication 20160140507, teaches optimizing service provider schedule and route.
Tuchman, U.S. Patent Application Publication 20130173687, teaches providing support services using consumer selected specialists and specialist ratings.

NPL:
Shafiee, Mahmood et al., Two-dimensional warranty cost analysis for second-hand products, 2011, Kent Academic Repository, University of Kent, Taylor & Francis Group, LLC, Communications in Statistics – Theory and Methods, 40: 684-701, 2011, downloaded March 26, 2015.
Shafiee, Mahmood and Chukova, Stefanka, Maintenance models in warranty: A literature review, European Journal of Operational Research, 2013, http://dx.doi.org/10.1016/j.ejor.2013.01.017 
Huang, Yeu-Shiang et al., Cost analysis of two-dimensional warranty for products with periodic preventive maintenance, 2015, Reliability Engineering and System Safety 134 (2015) 51-58, 10/29/2014
Liu, Ben et al., Cost analysis for multi-component system with failure interaction under renewing free-replacement warranty, European Journal of Operational Research 243 (2015) 874-882, January 27, 2015
Esmaeili, M. et al., Three-level warranty service contract among manufacturer, agent and customer: A game-theoretical approach, European Journal of Operational Research 239 (2014) 177-186, May 15, 2014
Park, Minjae, et al., Optimal post-warranty maintenance policy with repair time threshold for minimal repair, Reliability Engineering and System Safety 111 (2013) 147-153, November 16, 2012
Shahanaghi. Kamran, et al., Failure modeling and optimizing preventative maintenance strategy during two-dimensional extended warranty contracts, Engineering Failure Analysis 28 (2013) 90-102, October 11, 2012
Tsoukalas, M.Z., and Agrafiotis, G.K., A new replacement warranty policy indexed by the product’s correlated failure and usage time, Computers & Industrial Engineering 66 (2013) 203-211, Jult 31, 2013
Liu, Bin, et al., A value-based preventative maintenance policy for multi-component system with continuously degrading components, Reliability and System Safety 132 (2014) 83-89, July 28, 2014
Mun Jung, Ki, et al., Cost optimization model following extended renewing two-phase warranty, Computers & industrial Engineering 79 (2015) 188-194, November 4, 2014
Zhang, Xiaohong, and Zeng, Jianchao, A general modeling method for opportunistic maintenance modeling of multi-unit systems, Reliability Engineering and System Safety 140 (2015) 176-190, April 9, 2015
Jeyakumar, K., and T. Paul Robert, Joint Determination of Price, Warranty Length and Production Quantity for New Products under Free Renewal Warranty Policy, 4th International Quality Conference, May 19, 2010, Center for Quality, Faculty of Mechanical Engineering, University of Kragujevac
Arcelus, F. J., et al., “Retailer's Response to Alternate Manufacturer's Incentives Under a Single-Period, Price-Dependent, Stochastic-Demand Framework,” Decision Sciences 36.4 (2005): 599–626. 2005.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689